21 F.3d 432NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Edward A. MOORE, Appellant,v.Michael GROOSE;  Dora Schriro, Appellees.
No. 93-3337.
United States Court of Appeals,Eighth Circuit.
Submitted:  April 8, 1994.Filed:  April 28, 1994.

Before McMILLIAN, MAGILL, and BEAM, Circuit Judges.
PER CURIAM.


1
Edward A. Moore, a Missouri inmate, appeals the district court's1 dismissal of his 42 U.S.C. Sec. 1983 action claiming denial of access to the courts.  The magistrate judge granted him leave to proceed in forma pauperis (IFP) under 28 U.S.C. Sec. 1915, but later imposed a partial filing fee of $1.96 pursuant to Local Rule 9(a) of the United States District Court for the Western District of Missouri.  Moore declined to pay the fee, and the district court dismissed under Federal Rule of Civil Procedure 41(b) for failure to comply with a court order.


2
Contrary to Moore's argument on appeal, a district court has authority to impose a partial filing fee.   See In re Williamson, 786 F.2d 1336, 1338 (8th Cir. 1986).  Moore does not dispute that Local Rule 9(a) meets the criteria described in Williamson for a valid partial filing fee plan.  See id. at 1340-41.


3
Alternatively, Moore asserts that-because he lost his prison job, because he is not provided the basic necessities of life, and because he has other financial obligations, including filing fees in other cases-the district court abused its discretion in imposing his fee.  We disagree.   See Sellers v. United States, 881 F.2d 1061, 1062 (11th Cir. 1989) (per curiam) (district court has wide-ranging discretion to decide whether partial fee is fair);  Missouri Department of Corrections Procedure No. IS8-6.1 (prison will provide basic hygiene items to inmates who cannot pay for them);   Prows v. Kastner, 842 F.2d 138, 140 (5th Cir.)  (court not bound by inmate's priorities), cert. denied, 488 U.S. 941 (1988);   Williamson, 786 F.2d at 1339 (purpose of partial fee is to prevent frivolous filings).  We further conclude that the district court did not abuse its discretion in dismissing Moore's action when he failed to comply with the court's order to pay the partial filing fee.  See Fed.  R. Civ. P. 41(b);   Burgs v. Sissell, 745 F.2d 526, 528 (8th Cir. 1984) (per curiam) (standard of review from dismissal order is abuse of discretion).


4
Accordingly, we affirm.



1
 The Honorable Scott O. Wright, Senior United States District Judge for the Western District of Missouri, adopting the report and recommendations of the Honorable William A. Knox, United States Magistrate Judge for the Western District of Missouri